                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FRANKLIN LOPEZ and EDWIN                  :     Civil No. 1:18-cv-1592
LOPEZ,                                    :
                                          :
                   Petitioners,           :
                                          :
             v.                           :
                                          :
WARDEN CLAIR DOLL, et al.,                :
                                          :
                   Respondents.           :    Judge Sylvia H. Rambo

                             MEMORANDUM

      Franklin Lopez (“Franklin”) and Edwin (“Edwin”) Lopez (collectively

“Petitioners”), are natives and citizens of Honduras who are the subject of reinstated

removal orders pursuant to 8 U.S.C. §1231(a)(5) but are resisting removal by

asserting claims under the Convention Against Torture (“CAT”). Both men have

remained continuously in immigration custody for nearly a year while awaiting the

Immigration Court’s decision on whether they will be afforded CAT relief. On

December 13, 2018, this court held an individualized bond hearing for Petitioners.

This decision follows.

I.    Factual and Procedural Background

      At an unknown date, Petitioners Franklin and Edwin Lopez left Honduras and

entered the United States. Petitioners were later removed from the United States, but

then re-entered sometime around 2007. (Doc. 19, p. 4.) Since their return, they

resided, apparently without incident, in this country. However, on January 5, 2018,
Petitioners were encountered by immigrations officials and were determined to be

undocumented aliens who had previously been removed from the United States. At

that time, DHS reinstated their prior removal orders pursuant to INA § 241(a)(5),

and since then they have remained continuously in immigration custody.

      Presently, Immigration and Customs Enforcement (“ICE”) is seeking the

removal of Petitioners based upon the prior, reinstated removal orders entered

against them. However, Petitioners are attempting to resist removal from the United

States to Honduras by arguing that they are entitled to protections under CAT.

Specifically, Petitioners have alleged that they fear death at the hands of the criminal

gang MS-13 if they are returned to Honduras. On the basis of these assertions of fear

for their safety, Petitioners seek withholding of removal to Honduras.

      On September 10, 2018, Petitioners presented their claims for withholding of

removal and protection under Article III of CAT at an individual merits hearing. The

IJ denied both claims, finding that Petitioners had not met their burden of proof in

establishing past persecution or a well-founded fear of future persecution on account

of a protected ground, or that the Honduran government would acquiesce or remain

willfully blind to their torture. As such, the IJ ordered them removed from the United

States to Honduras. On October 9, 2018, Petitioners appealed the denial of their

claims to the Board of Immigration Appeals (“BIA”), and the appeals are currently

pending.


                                           2
      After nine months in detention, on August 10, 2018, Petitioners filed a petition

for writ of habeas corpus in this court challenging their detention by ICE while they

wait for a determination on whether they will be afforded protection from removal.

(Id.) On October 4, 2018, Magistrate Judge Martin Carlson issued a report and

recommendation finding this case indistinguishable from Guerrero-Sanchez v.

Warden York Cty. Prison, 905 F.3d 208 (3d Cir. Sept. 26, 2018), a recent Third

Circuit decision which created a presumption in favor of an individualized bond

hearing once six months of detention have elapsed. Magistrate Judge Carlson thus

recommended that an IJ conduct an individualized bond hearing in the first instance.

(Doc. 19.) By order dated October 11, 2018, this court adopted the report and

recommendation and ordered that an IJ afford the petitioners an individualized

hearing within 21 days of the order. The court retained authority to conduct an

individualized bond determination, if necessary. (See Doc. 2, ¶ 5.)

      Bond hearings were held before an IJ on October 22, 2018, and November 16,

2018. On November 29, 2018, the IJ issued decisions denying Petitioner’s bond

request, concluding that they represented flight risks. On November 29, 2018, this

court found that the bond hearings had been legally insufficient because they were

not appropriately individualized. (Doc. 23.) The court then, on December 13, 2018,

held a bond hearing itself. This opinion follows.




                                          3
II.   Legal Standard

      There is no question that this court has the power to enforce its writs of habeas

corpus. Sylvain v. Attorney General, 714 F.3d 150, 155 (3d Cir. 2013); Singh v.

Holder, 638 F.3d 1196, 1202 (9th Cir. 2011). Compliance with the court’s writ is

measured against the legal requirements for bond hearings for immigrants being

detained pursuant to § 1226(c).

      The Third Circuit has provided a two-step process for courts to follow where,

as here, a detainee challenges his prolonged detention under § 1226(c) or §

1231(a)(5). Pursuant to this process, the court must 1) determine whether the

detention has become unreasonable, and then, if so, must 2) determine if that

unreasonable detention is still necessary to prevent flight risk or danger to the

community. See Leslie v. Att’y Gen., 678 F.3d 265, 269 (3d Cir. 2012).

      Significantly, a bond hearing must be “individualized.” Chavez-Alvarez v.

Warden York Cty. Prison, 783 F.3d 469, 478 (3d Cir. 2015). Mechanistic reliance

on factors that are common to all § 1231(a)(5) detainees will not suffice. See Singh,

638 F.3d at 1205-06. Moreover, at the hearing, the government bears the burden of

proving that “continued detention is necessary to fulfill the purposes of the detention

statute.” Diop v. ICE/Homeland Security, 656 F.3d 221, 232 (3d. Cir. 2011). This

means that the government must produce individualized evidence that continued

detention was or is necessary to prevent flight risk or danger to the community.”


                                          4
Chavez-Alvarez, 678 F.3d at 269; see Sanchez v. Sabol, Civ. No. 15-cv-2423, 2016

WL 7426129, at **5-6 (M.D. Pa. Dec. 23, 2016).

III.   Discussion

       The Third Circuit’s decision in Guerrero-Sanchez is integral to the petition

presently before this court. Indeed, in Guerrero-Sanchez the Third Circuit was

confronted with a factual scenario nearly identical to that before this court—a

petition for a writ of habeas corpus filed by a detained alien who is subject to a

reinstated removal order that the alien is resisting based upon protection under CAT.

Pertinent here, the Third Circuit found that, although “a reinstated removal order is

administratively final for the purposes of removal because it provides that an alien

“shall be removed” from the United States, and that determination is “not subject to

being reopened or reviewed,” 8 U.S.C. § 1231(a)(5), an alien subject to such an order

is still entitled to an individualized bond hearing after six months of detention. In his

report and recommendation, Magistrate Judge Carlson summarized the Third

Circuit’s reasoning as follows:

       [T]he appellate court observe[d] that aliens who are resisting a
       reinstated final order of removal on fear of torture grounds are in a very
       different situation than most aliens who are facing final orders of
       removal. For many aliens facing final orders of removal, that order
       represents the last step in an administrative process, and the extent of
       any further detention is both fixed and finite. All that remains is the task
       of repatriation of the detainee to the alien’s homeland. In this more
       routine setting, the Court of Appeals noted that the United States
       Supreme Court has prescribed a presumptively reasonable duration of


                                            5
      detention of 6 months, beyond which an entitlement of an
      individualized bond hearing may arise.

      Those aliens who are seeking to resist removal from the United States
      to their homelands by arguing for the first time that they are entitled to
      protections under CAT, while also detained pursuant to 8 U.S.C. §
      1231, are in a very different factual footing, however. Litigation of
      these CAT claims can involve a protracted agency administrative
      process with rulings by Immigration Judges and appeals to the [BIA].
      Such claims are also subject to judicial review by the Court of Appeals.
      While acknowledging these factual distinctions, after examining the
      administrative and legal burdens which both the government aliens like
      the petitioners face when attempting to avoid removal pursuant to final
      orders of removal based upon claims brought under CAT, the appellate
      court concluded that, as a matter of due process, aliens facing reinstated
      removal orders who were contesting removal based upon CAT claims
      still retained due process entitlement to an individualized bond
      consideration similar to that enjoyed by other aliens facing final
      removal orders.

      Accordingly, the court “adopt[ed] a six-month rule here—that is, an
      alien detained under § 1231(a)(6) is generally entitled to a bond hearing
      after six months (i.e., 180 days) of custody.” Guerrero-Sanchez, [905
      F.3d at 226].

(Doc. 19, pp. 8-9.)

      At a bond hearing for a § 1231 detainee, the Government has the burden of

proving by clear and convincing evidence that the alien poses a risk of flight or

danger to the community; otherwise, the alien “is entitled to be released from

custody.” Guerrero-Sanchez, 905 F.3d at 224. In considering whether to release the

detainee, “due process requires [the court] to recognize that, at a certain point—

which may differ case by case—the burden to an alien’s liberty outweighs a mere

presumption that the alien will flee and/or is dangerous.” Id.
                                          6
         Turning to the case sub judice, at the purportedly individualized bond hearing

held before this court on December 13, 2018, the Government argued not that

Petitioners are dangers to the community—indeed, the Petitioners have both resided

and worked in the United States for over a decade without incident—but rather that

they are flight risks. In this regard, the Government emphasized that Petitioners

resided in this country illegally and are subject to final orders of removal. Thus, the

theory goes, they have no incentive to attend removal proceedings and are flight

risks.

         In so arguing, the Government blatantly disregarded the Third Circuit’s clear

and unequivocal reasoning in Guerrero-Sanchez. By holding that due process

requires an individualized bond hearing for § 1231 detainees after a prolonged period

of detention, the Third Circuit necessarily found that neither illegal status nor a final

order of detention is sufficient to establish flight risk. Otherwise, no § 1231 detainee

would be eligible for bond.

         Here, as in Guerrero-Sanchez, Petitioners are pursuing bona fide withholding-

only or CAT relief that could take years to resolve, and their continued detention as

they pursue applicable legal remedies raises serious due process concerns. Because

the Government failed to present any individualized evidence—let alone clear and

convincing evidence—showing that continued detention is necessary to prevent

flight risk or danger to the community, Petitioners’ request for bond will be granted.


                                            7
     An appropriate order follows.

                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge

Dated: December 20, 2018




                                     8
